Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant's election with traverse of group I, claims 1 and 3-12, in the reply filed on 09/20/21 is acknowledged.  The traversal is on the ground(s) that unity is not broke because the claims no require SEQ ID NOs: 1-3 as the gastrin peptide.  This is not found persuasive because firstly, the claims did not contain this limitation at the time of the restriction. Secondly, none of the other groups require this limitation. As such, the applied art still breaks unity, as it was applied to claims without SEQ ID NOs: 1-3. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/20/21.

Claim Rejections 35 USC 103(A)(1)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gevas et al. (US2003/0091574) in view of Royal et al. (J Immunother. 2010 October ; 33(8): 828–833).
Gevas teaches a method of treating pancreatic cancer with compositions comprising a conjugate of the aminoterminal G17 peptide epitope, such as SEQ ID NO: 4, which is identical to instant SEQ ID NO: 1, linked to a seven amino acid peptide spacer, the spacer being attached to an .epsilon.-amino acid carrying side chain of the lysine residue of diphtheria toxoid and a chemotherapeutic composition carrier protein.  This reference also teaches that an adjuvant may be used. This reference further teaches that the G17DT composition was administered to 28 patients with advanced pancreatic adenocarcinoma at weeks 0, 1 and 3 at a 250 µg dose, and only one patient failed to mount an antibody response [0078].
	The difference between the prior art and the instant claims is that the prior art does not teach the administration of Ipilimumab is coadministered.
	Royal et al. teaches that the efficacy of Ipilimumab for advanced pancreatic cancer and subjects with locally advanced or metastatic pancreas adenocarcinoma with measurable disease, good performance status, and minimal comorbidities were administered Ipilimumab intravenously (3.0 mg/kg every 3 wk; 4 doses/course) for a maximum of 2 courses (Abstract). This reference teaches that the response rate by response evaluation criteria in solid tumors criteria and toxicity were measured and that continued administration of the agent per protocol resulted in significant delayed regression of the primary lesion and 20 hepatic metastases. This was reflected in tumor markers normalization, and clinically significant improvement of performance status (Abstract).

	This meets the limitations of claims 1, 3 and 7-12 because it teaches a conjugate of SEQ ID NO: 1 and diphtheria toxoid via a linker in combination with Ipilimumab for treating pancreatic cancer in multiple doses within the claimed range. Claim 6 is met because Gevas also teaches an adjuvant. 
Claims 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gevas et al. (US2003/0091574) in view of Royal et al. (J Immunother. 2010 October ; 33(8): 828–833) as applied above, and in further view of 
The teachings of Gevas and Royal have been described supra. 
	Meirmont teaches that in order to render a T cell-dependent immune response, TACAs can be conjugated with helper T (Th) cell epitopes such as serum albumin from different sources, keyhole limpet hemocyanin (KLH), or tetanus toxoid (TT).  In this manner, the Th epitope can be presented by the B cell specific to the TACA, which is required for a Th cell stimulated humoral response. This reference further teaches that effective linkers include maleimide caproic acid N-hydroxysuccinimide esters for conjugation (abstract). This enhances the immunogenicity of weak antigens such as Tn and this can provide a promising tool for the development of carbohydrate based anti-cancer vaccines (abstract). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JEANETTE M LIEB/Primary Examiner, Art Unit 1654